DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 11-15 have been canceled.
Claims 16-18 have been added.
Claims 1-10 and 16-18 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 4/16/2021 is acknowledged.
Claims 16-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-10 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, line 4, the recitation of “preferably” is indefinite as it is unclear if the limitation that follows is required to meet the scope of the invention.
Claim 6, line 1, recites the limitation “the lipase mixture”. There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted to depend on Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al (US 2015/0285718 A1; 10/8/2015. Cited on IDS) in view of Treweek et al (Nat Protoc. 2015;10(11):1860-1896.).
The instant claims recite a method of rapidly and completely rendering lipid-droplet-rich tissue transparent, which comprises the following steps: (i) providing a lipid-droplet-rich tissue sample immobilized with a hydrogel; (ii) performing a transparent pretreatment on the tissue sample, thereby obtaining a pretreated sample; (iii) performing a transparent treatment on the pretreated sample, thereby obtaining a transparent sample; and (iv) performing a transparent post-treatment on the transparent sample, thereby obtaining a final transparent sample.
Hatta teaches a method of producing a cleared biological specimen (Abstract) comprising: 1) treating a material to be cleared with a fixing liquid (para 0009) containing a nonionic surfactant including Triton X-100 (para 0056); 2) treating the material from step 1) with a fixing liquid (para 0013); and 3) treating the material produced in step 2) with a liquid containing a surfactant (para 0017-0018), wherein the biological specimen is a biological tissue such as an internal organ (para 0065) including liver (a lipid-droplet-rich tissue) (Fig. 7). The method achieves adequate clearing within a short period (para 0036).

Hatta does not teach the method comprises providing the tissue immobilized with a hydrogel (claim 1).
Treweek teaches tissue stabilization and clearing methods comprising using tissue-hydrogel hybrids (p.2 last para), wherein the hydrogel mesh itself is transparent, and it secures proteins and nucleic acids into place for better detection with fluorescent labels under a microscope (p.3 first para). Such methods result in enhanced clearing efficiency and sample integrity (Abstract).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al (US 2015/0285718 A1; 10/8/2015. Cited on IDS) in view of Treweek et al (Nat Protoc. 2015;10(11):1860-1896.) as applied to claims 1, 3 and 10 above, further in view of Gong et al (CN106323708B; 1/11/2017. Cited on IDS).
The references cited above do not teach the method further comprises dyeing and sealing the final transparent sample (claim 2).
Gong teaches a method of producing a transparent biological tissue (Abstract) comprising treating a biological tissue with nonionic surfactants including sodium dodecyl sulfate and Triton X-100 (p.2 col left – para 5), and dyeing and sealing final transparent sample (p.2 col left – para 7B-C & 16). The method obtains better imaging effect (p.1 col left – para 4).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to dye and seal a final transparent sample, since Gong discloses the method obtains better imaging effect in the imaging field. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been .

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al (US 2015/0285718 A1; 10/8/2015. Cited on IDS) in view of Treweek et al (Nat Protoc. 2015;10(11):1860-1896.) as applied to claims 1, 3 and 10 above, further in view of Hu et al (J. Agric. Food Chem. 2010;58:1283-1289.).
The references cited above do not teach the method wherein the pretreated sample is digested with the claimed lipase mixture for 3 to 7 days (claims 4-9).
Hu teaches an in vitro lipid digestion model by using a digestion solution comprising bile extract containing 3-9% taurodeoxycholic acid (p.1284 col left – para 3), 60 mg of lipase and 5.0 mM CaCl2 (Abstract, p.1284 col right – para 5). Hu teaches lipase is a well-known lipid digestive enzyme (p.1284 col left – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a lipase mixture as claimed, since Hu discloses that lipase is a well-known lipid digestive enzyme, and that the claimed lipase mixture is used in an in vitro lipid digestion model. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of taurodeoxycholic acid and lipase and lipase digestion time period as a matter of routine experimentation, since Hu discloses that taurodeoxycholic acid and lipase are used to break down lipids. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the 

Conclusion
No claims are allowed.
Mun et al. Influence of emulsifier type on in vitro digestibility of lipid droplets by pancreatic lipase. Food Research International. 2007;40:770-781. is made on the record, as Mun teaches lipid droplets digestion by lipase and taurodeoxycholic acid.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651